EXHIBIT 10.3

EMPLOYMENT AGREEMENT


                    THIS EMPLOYMENT AGREEMENT (the "Agreement") is made by
SPARTAN STORES, INC., a Michigan corporation (the "Company"), and CRAIG C.
STURKEN ("Executive"). The parties agree as follows:

          1.          Effective Date and Term. This Agreement will take effect
as of October 15, 2008 ("Effective Date"), and will remain in effect for
successive one-year terms (each a "Term"), renewing on each anniversary of the
Effective Date. Either party may elect to terminate this Agreement as of the end
of any one-year Term by giving the other party written notice, not later than
thirty (30) days before expiration of the then-current Term, of that party's
intention to terminate this Agreement at the end of the then-current Term. If
such notice is given, Executive's employment will terminate at the end of the
then-current Term. Those provisions of this Agreement that expressly state that
they will remain in effect after termination of Executive's employment will
remain in effect as provided therein.

          2.          Employment. Executive will serve as an executive
management-associate as Executive Chairman of the Company's Board of Directors
and on the boards of directors of such of the Company's Affiliates as the
Company may request (the "Employment"). Executive will perform the duties
assigned from time to time to Executive's position. The Employment will be
part-time, with the understanding that Executive will devote the time necessary
to fulfill the functions of Executive's position. Executive agrees to comply
with Company policies, including but not limited to any applicable Company
policy requiring Executive to own shares of common stock in the Company. As used
in this Agreement, the term "Affiliate" includes any organization controlling,
controlled by or under common control with the Company.

          Not later than sixty (60) days before each anniversary of the
Effective Date, Executive shall tender his written resignation ("Contingent
Resignation") from the boards of directors of the Company and any Affiliates to
the Nominating and Corporate Governance Committee of the Company's Board of
Directors ("Committee"), with such resignations to take effect as of the
upcoming anniversary of the Effective Date, but to become effective only if the
Committee determines to accept the resignations and so notifies Executive in
writing not later than thirty (30) days before the upcoming anniversary of the
Effective Date. If the Committee accepts the Contingent Resignation, the
Employment and Executive's service on the boards of directors of the Company and
any Affiliates will terminate on the anniversary of the Effective Date. If the
Committee does not accept the resignations as provided above they shall be
deemed to have been withdrawn.

          In addition, if the Board of Directors terminates the Employment at
any time, Executive shall promptly tender his resignation from the boards of
directors of the Company and any Affiliates. In that event, the Committee will
notify the Executive in writing within thirty days whether Executive's
resignation is accepted or declined.


--------------------------------------------------------------------------------




          3.          Compensation. Executive will be compensated during the
Employment as follows:

          (a)          Salary. The Executive's salary as of the Effective Date
is $300,000 per year (or a pro-rated weekly amount for any partial year),
subject to normal payroll deductions and payable in accordance with the
Company's normal payroll practices. Executive's salary will be reviewed annually
by the Company and subject to the limitations in Section 4(b)(i) may be adjusted
to reflect Company determinations of Executive's performance, Company
performance, or business or economic conditions.

          (b)          Bonus. Executive will be eligible to participate in any
bonus programs designated by the Company from time to time for senior Company
executives, in accordance with the terms of such programs, which are subject to
change from time to time in the Company's discretion.

          (c)          Benefits. Executive will be eligible to participate in
the Company's healthcare, retirement and other fringe benefit programs covering
the Company's salaried employees as a group, and in any programs applicable
under Company policy to senior Company executives, to the extent that Executive
is eligible for such benefit programs based on the level of services Executive
provides to the Company. The terms of applicable insurance policies and benefit
plans in effect from time to time will govern with regard to specific issues of
coverage and benefit eligibility. All benefit programs are subject to change
from time to time in the Company's discretion.

          The Company will reimburse Executive for the COBRA continuation
coverage premiums incurred and paid by Executive to continue Executive's
employee and dependent health, dental, and prescription drug coverage for the
twelve month period beginning November 1, 2008, provided that (A) Executive
elects and remains eligible for COBRA continuation coverage, (B) Executive
continues to pay the normal employee contribution for such coverage, and (C)
that the Company's obligation to provide coverage will end if Executive becomes
eligible for coverage under the Company's plans or for comparable coverage from
a new employer. Reimbursement for each monthly premium paid by Executive will be
made not later than thirty (30) days after Executive requests reimbursement, but
in no event later than the end of the second year after the Employment begins.

          (d)          Business Expenses. The Company will reimburse Executive
for reasonable ordinary and necessary business expenses that are specifically
authorized or authorized by Company policy, subject to Executive's prompt
submission of proper documentation for tax and accounting purposes. Such
expenses shall be reimbursed within thirty (30) days after Executive requests
reimbursement, but in no event later than two and one-half (2 ½) months after
the end of the year in which the expense is incurred.

4.          Termination of Employment.


- 2 -

--------------------------------------------------------------------------------




          (a)          Termination Without Severance Pay. Executive shall not be
entitled to any further compensation from the Company or any Affiliate after
termination of the Employment as permitted by this Section 4(a), except (A)
unpaid salary installments through the end of the week in which the Employment
terminates, and (B) any vested benefits accrued before the termination of
Employment under the terms of any written Company policy or benefit program.

          (i)          Death. The Employment will terminate automatically upon
Executive's death.

          (ii)          Disability. If Executive is unable to perform
Executive's duties under this Agreement due to physical or mental disability for
a continuous period of one hundred eighty (180) days or longer and Executive is
eligible for benefits under the Company's long-term disability insurance policy
("long-term disability benefits"), the Company may terminate the Employment
under this Section 4(a)(ii). If the Company terminates the Employment as the
result of Executive's inability to perform Executive's duties for less than one
hundred eighty (180) days due to a disability, the termination of Employment
will be deemed to be pursuant to Section 4(b)(ii) below.

          (iii)          Termination by Company for Cause. The Company may
terminate the Employment for "Cause," defined as Executive's: (A) breach of any
provision of Sections 6, 7, or 8 of this Agreement; (B) willful continued
failure to perform or willful poor performance of duties (other than due to
disability) after warning and reasonable opportunity to meet reasonable required
performance standards; (C) gross negligence causing or placing the Company at
risk of significant damage or harm; (D) misappropriation of or intentional
damage to Company property; (E) conviction of a felony (other than negligent
vehicular homicide); or (F) intentional act or omission that Executive knows or
should know is significantly detrimental to the interests of the Company.

If the Company becomes aware after termination of the Employment other than for
Cause that Executive engaged before the termination of Employment in willful
misconduct constituting Cause, the Company may recharacterize Executive's
termination as having been for Cause.

          (iv)          Discretionary Termination by Executive. Executive may
terminate the Employment at will, with at least thirty (30) days advance written
notice. If Executive gives such notice of termination, the Company may (but need
not) relieve Executive of some or all of Executive's responsibilities for part
or all of such notice period, provided that Executive's pay and benefits are
continued for the lesser of thirty (30) days or the remaining period of the
Employment. Termination of Executive's Employment because Executive declines
nomination for or election to the Company's Board of Directors will be
considered a termination under this Section 4(a)(iv). Termination of the
Executive's employment due to acceptance of the Contingent Resignation (as



- 3 -

--------------------------------------------------------------------------------


provided in Section 2) will not be considered a termination under this Section
4(a)(iv).

          (b)          Termination With Severance Pay. Executive shall not be
entitled to any further compensation from the Company or any Affiliate after
termination of the Employment as permitted by this Section 4(b), except (A)
unpaid salary installments through the end of the week in which the Employment
terminates, (B) any vested benefits accrued before the termination of Employment
under the terms of any written Company policy or benefit program, and (C) any
Severance Pay to which Executive is entitled under Section 5.

          (i)          Termination by Executive for Good Reason. Executive may
terminate the Employment for "Good Reason" if and only if the Company materially
breaches the Company's obligations to Executive under this Agreement, or
materially reduces Executive's salary other than an economic or business
motivated reduction accompanied by proportionate reductions in the salaries of
all senior Company executives. Executive may not resign for Good Reason unless
(A) Executive notifies the Company's Chief Executive Officer in writing, within
thirty (30) days after the act or omission in question, asserting that the act
or omission in question constitutes Good Reason and explaining why, (B) the
Company fails, within thirty (30) days after the notification, to take all
reasonable steps to cure the breach, and (C) Executive resigns by written notice
within thirty (30) days after expiration of the thirty (30) day period under
Section 4(b)(i)(B). If Executive terminates the Employment for Good Reason,
Executive will be entitled to Severance Pay as provided in and subject to
Section 5. Executive's failure to object to a material breach as provided above
will not waive Executive's right to resign with Good Reason after following the
above procedure with regard to any subsequent material breach.

          (ii)          Discretionary Termination by Company. The Company may
terminate the Employment at will, but if the Company does so Executive will be
entitled to Severance Pay as provided in and subject to Section 5. Any
termination of Executive's Employment by the Company under Section 4(a) that is
found not to meet the standards of such Section will be considered to have been
a termination under Section 4(b)(ii). Termination of Executive's Employment
because Executive is not nominated for or elected to the Company's Board of
Directors, or termination at the end of any one-year Term of this Agreement due
to notice of termination by the Company pursuant to Section 1, or termination of
the Employment due to acceptance of the Contingent Resignation as provided in
Section 2, will be considered a termination under this Section 4(b)(ii).

          5.          Severance Pay. The Company will pay and provide Executive
with the payments and benefit continuation provided in this Section 5
("Severance Pay") if Executive's Employment is terminated as provided in Section
4(b) and Executive contemporaneously experiences a "separation from service" as
that term is defined by Section 409A of the Internal Revenue Code (the "Code").
For purposes of this Agreement, a separation from service will be

- 4 -

--------------------------------------------------------------------------------


presumed if Executive's level of bona fide services reduces by more than 50%
from the level of bona fide services Executive performed over the preceding
36-month period.

          (a)          Amount and Duration of Severance Pay. Subject to the
other provisions of this Section, Severance Pay will consist of a lump sum cash
payment equal to the sum of (i) and (ii) as follows:

          (i)          if Executive's separation from service occurs before
November 1, 2009, the amount the Company would have been required to reimburse
Executive for COBRA continuation coverage under the second paragraph of Section
3(c) if the Employment had continued until November 1, 2009 and all the
conditions of Section 3(c) were satisfied; and

          (ii)          fifty-two weeks of Executive's normal weekly salary
installments, payable as provided in Section 5(b), except that if the separation
from service occurs during 2008 payment will be made by (A) continuing
Executive's then-current salary installments (in accordance with the Company's
normal pay practice) through December 31, 2008, and (B) payment to Executive as
provided in Section 5(b) of a lump sum cash payment in an amount equal to the
remaining balance of the payment due under this Section 5(a). The lump sum cash
payment will be considered wages allocated equally to each of the weeks covered
by the payment for purposes of any applicable unemployment compensation or
workers compensation laws, and any applicable disability insurance program, but
will not be considered to extend Executive's employment beyond the date of
Executive's separation from service under any Company qualified retirement plan
or other Company benefit plan or program.

          (b)          Payment Terms. Any salary continuation payments for 2008
under Section 5(a) will be made on the Company's normal pay date for each
payment. The lump sum cash payment under Section 5(a) will be made on the
Company's first normal pay date after the release provided for in Section
5(c)(iii) becomes effective and after any 2008 salary continuation payments have
been made, or earlier if required by this Section 5(b). In any event, no
payments will be made under this Section until the Company's first regular pay
date after Executive has signed the release provided for in Section 5(c)(iii)
and any revocation period provided for in the release has expired. In no event
will the latest date for (A) signing of the release, and (B) expiration of any
revocation period in the release, and (C) the completion of payments under
Section 5(a)(i), be deferred beyond the fifteenth (15th) day of the third (3rd)
month after the end of the calendar year in which the Executive's separation
from service occurs.

Example: If Executive were terminated on November 1, 2008, salary continuation
payments would be made for the balance of 2008, and the balance of Executive's
salary installments through the end of the then-current Term would be paid in a
lump sum on the first payroll date in 2009, provided that no payments would be
made until the release is signed and becomes effective, and provided further
that all payments must be made at latest by March 15, 2009.


- 5 -

--------------------------------------------------------------------------------




The Executive will receive the payments called for by Section 5(a)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 5(d). If Executive dies before all payments
have been made as provided by this Section 5, any 2008 salary continuation under
Section 5(a) will continue for the remainder of 2008 and such payments and any
lump sum cash payment will be paid to Executive's designated beneficiary (or
Executive's estate if Executive fails to designate a beneficiary). If Executive
becomes eligible for long-term disability benefits, no further payments will be
made under Section 5(a)(ii) after the date that Executive is eligible to begin
receiving such disability benefits.

          (c)          Conditions to Severance Pay. To be eligible for Severance
Pay, Executive must meet the following conditions: (i) Executive must comply
with Executive's obligations under this Agreement that continue after
termination of the Employment; (ii) Executive must not claim unemployment
compensation for any week for which Executive receives payment under Section
5(a)(ii); (iii) Executive must promptly sign and continue to honor a release, in
form acceptable to the Company, of any and all claims arising out of or relating
to Executive's Employment or its termination and that Executive might otherwise
have against the Company, the Company's Affiliates, any of their officers,
directors, employees and agents, provided that the release will not waive
Executive's right to any payments due under this Section or Section 4, or any
right of Executive to liability insurance coverage under any liability insurance
policy or to indemnification under the Company's Articles of Incorporation or
Bylaws or any written indemnification agreement; (iv) Executive must reaffirm in
writing upon request by Company Executive's obligations under Sections 6, 7 and
8 of this Agreement; (v) Executive must resign upon written request by Company
from all positions with or representing the Company or any Affiliate, including
but not limited to membership on boards of directors; and (vi) Executive must
provide the Company for a period of ninety (90) days after the Employment
termination date with consulting services regarding matters within the scope of
Executive's former duties, upon request by the Company's Chief Executive
Officer; Executive will only be required to provide those services by telephone
at Executive's reasonable convenience and without substantial interference with
Executive's other activities or commitments.

          (d)          Offsets to Severance Pay. The Severance Pay due to
Executive under Section 5(a) will be reduced (but not below 0) by the following:
(i) any disability benefits to which Executive will be entitled for the
remainder of the then-current Term under any disability insurance policy or
program of the Company or any Affiliate (including but not limited to worker's
disability compensation); (ii) any severance pay payable to Executive under any
other agreement or Company policy; (iii) any payment due to Executive under the
Federal Worker Adjustment and Retraining Notification Act or any comparable
state statute or local ordinance; (iv) in the event that Executive continues to
be a member of the Company's Board of Directors after termination of the
Employment, the Board fees to which Executive will be entitled during the
fifty-two (52) week period covered by the payments under Section 5(a)(ii); and
(v) any amount owing by Executive to the Company that the Company is legally
entitled to set off against the Severance Pay under applicable law.


- 6 -

--------------------------------------------------------------------------------




          (e)          Delay in Payment to a Specified Employee. Notwithstanding
any other timing provision in this Agreement, if, at the time that payments
would commence under this Section 5, Executive is a "Specified Employee" as
defined by Section 409A of the Internal Revenue Code, then no payment under this
Section 5, or under Section 13, may be paid to Executive before the date that is
six (6) months after Executive's separation from service. Payments to which
Executive would otherwise have been entitled during that six (6) months will be
accumulated and paid on the first day after six (6) months following the date of
Executive's separation from service. All payments that would otherwise be made
more than six (6) months following Executive's separation from service will be
made in accordance with the general timing provisions described above.

          6.          Loyalty and Confidentiality; Certain Property and
Information.

          (a)          Loyalty and Confidentiality. Executive will be loyal to
the Company during the Employment and will forever hold in strictest confidence,
and not use or disclose, any information regarding techniques, processes,
developmental or experimental work, trade secrets, customer or prospect names or
information, or proprietary or confidential information relating to the current
or planned products, services, sales, pricing, costs, employees or business of
the Company or any Affiliate, except as disclosure or use may be required in
connection with Executive's work for the Company or any Affiliate or as may be
compelled pursuant to court order or subpoena. Executive will also keep the
terms of this Agreement confidential. The Executive's commitment not to use or
disclose information does not apply to information that becomes publicly known
without any breach of this Agreement by Executive.

          (b)          Certain Property and Information. Upon termination of the
Employment, Executive will deliver to the Company any and all property owned or
leased by the Company or any Affiliate and any and all materials and information
(in whatever form) relating to the business of the Company or any Affiliate,
including without limitation all customer lists and information, financial
information, business notes, business plans, documents, keys, credit cards and
other Company-provided equipment. All Company property will be returned promptly
and in good condition except for normal wear.

Executive's commitments in this Section will continue in effect after
termination of the Employment and this Agreement. The parties agree that any
breach of Executive's covenants in this Section would cause the Company
irreparable harm, and that injunctive relief would be appropriate.

          7.          Ideas, Concepts, Inventions and Other Intellectual
Property. All business ideas and concepts and all inventions, improvements,
developments and other intellectual property made or conceived by Executive,
either solely or in collaboration with others, during the Employment, whether or
not during working hours, and relating to the business or any aspect of the
business of the Company or any Affiliate or to any business or product the
Company or any Affiliate is actively planning to enter or develop, shall become
and remain the exclusive property of the Company, and the Company's successors
and assigns. Executive shall disclose

- 7 -

--------------------------------------------------------------------------------


promptly in writing to the Company all such inventions, improvements,
developments and other intellectual property, and will cooperate in confirming,
protecting, and obtaining legal protection of the Company's ownership rights.
Executive's commitments in this Section will continue in effect after
termination of the Employment and this Agreement as to ideas, concepts,
inventions, improvements and developments and other intellectual property made
or conceived in whole or in part before the date the Employment terminates. The
parties agree that any breach of Executive's covenants in this Section would
cause the Company irreparable harm, and that injunctive relief would be
appropriate.

Executive represents and warrants that there are no ideas, concepts, inventions,
improvements, developments or other intellectual property that Executive
invented or conceived before becoming employed by the Company to which
Executive, or any assignee of Executive, now claims title, and that would be
covered by this Section if made or conceived by Employee during the Employment.

          8.          Covenant Not to Compete.

          (a)          Executive's Commitments. During the Employment Executive
will not do or prepare to do, and for twelve (12) months after any termination
of the Employment Executive will not do, any of the following:

          (i)          directly or indirectly compete with the Company or any
Affiliate; or

          (ii)          be employed by, perform services for, advise or assist,
own any interest in or loan or otherwise provide funds to, any other business
that is engaged (or seeking Executive's services with a view to becoming
engaged) in any Competitive Business (as defined below); or

          (iii)          solicit or suggest, or provide assistance to anyone
else seeking to solicit or suggest, that any person having or contemplating a
Covered Relationship (as defined below) with the Company or an Affiliate refrain
from entering into or terminate the Covered Relationship, or enter into any
similar relationship with anyone else instead of the Company or the Affiliate.

This Section 8 does not prohibit Executive from owning not more than two percent
(2%) of any class of securities of a publicly traded entity, provided that
Executive does not engage in other activity prohibited by this Section 8.

Executive's commitments in this Section will continue in effect after
termination of the Employment (whether during or upon termination of this
Agreement) for the twelve (12) month period set forth above. The parties agree
that any breach of Executive's commitments in this Section would cause the
Company irreparable harm, and that injunctive relief would be appropriate.

          (b)          Definitions. As used in this Section 8:


- 8 -

--------------------------------------------------------------------------------




          (i)          "Competitive Business" means a business that

          (A)          owns, or

          (B)          operates, or

          (C)          sells or supplies products similar to or that substitute
for products supplied by the Company to,

any Covered Operation (as defined below) that is located in any state of the
United States in which the Company owns, operates, sells or supplies products
to, any Covered Operation; and

          (ii)          "Covered Operation" means any grocery store, grocery
superstore, mass merchandiser, wholesale club, supermarket, limited assortment
store, convenience store, drug store, pharmacy or any other store that offers
grocery or food products separate or in combination with pharmaceutical
products, general merchandise or other nonfood products, or any grocery or
convenience store product distribution facility; and

          (iii)          "Covered Relationship" means a customer relationship, a
vendor relationship, an employment relationship, or any other contractual or
independent contractor relationship.

          9.          Amendment and Waiver. No provisions of this Agreement may
be amended, modified, waived or discharged unless the waiver, modification, or
discharge is authorized by the Company's Board of Directors, or a committee of
the Board of Directors, and is agreed to in a writing signed by Executive and by
the Chief Executive Officer of the Company. No waiver by either party at any
time of any breach or non-performance of this Agreement by the other party shall
be deemed a waiver of any prior or subsequent breach or non-performance.

          10.          Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect. If a court of competent jurisdiction ever determines that any provision
of this Agreement (including, but not limited to, all or any part of the
non-competition covenant in this Agreement) is unenforceable as written, the
parties intend that the provision shall be deemed narrowed or revised in that
jurisdiction (as to geographic scope, duration, or any other matter) to the
extent necessary to allow enforcement of the provision. The revision shall
thereafter govern in that jurisdiction, subject only to any allowable appeals of
that court decision.

          11.          Entire Agreement. No agreements or representations, oral
or otherwise, express or implied, with respect to Executive's Employment with
the Company or any of the subjects covered by this Agreement have been made by
either party that are not set forth expressly in this Agreement and the
Executive Severance Agreement between Executive and the Company ("Executive
Severance Agreement"), and this Agreement supersedes any pre-existing

- 9 -

--------------------------------------------------------------------------------


employment agreements and any other agreements on the subjects covered by this
Agreement, except the Executive Severance Agreement.

          12.          Non-Contravention. Executive represents and warrants
that:

          (a)          No Restrictive Agreement. Executive is not a party to or
bound by any agreement that purports to prevent or restrict Executive from: (A)
engaging in the Employment that Executive has been offered by the Company; (B)
inducing any person to become an employee of the Company; (C) using any
information and expertise that Executive possesses (other than information
constituting a trade secret of another person under applicable law) for the
benefit of the Company; or (D) performing any obligation under this Agreement.

          (b)          No Abuse of Confidential Information or Trade Secrets.
Executive will not use in the course of Executive's Employment with the Company,
or disclose to the Company or its personnel, any information belonging to any
other person that is subject to any confidentiality agreement with or
constitutes a trade secret of another person.

          13.          Dispute Resolution.

          (a)          Arbitration. The Company and Executive agree that except
as provided in Section 13(b) the sole and exclusive method for resolving any
dispute between them arising out of or relating to this Agreement shall be
arbitration under the procedures set forth in this Section, except that nothing
in this Section prohibits a party from seeking preliminary or permanent judicial
injunctive relief, or from seeking judicial enforcement of the arbitration
award. The arbitrator shall be selected pursuant to the Rules for Commercial
Arbitration of the American Arbitration Association. The arbitrator shall hold a
hearing at which both parties may appear, with or without counsel, and present
evidence and argument. Pre-hearing discovery shall be allowed in the discretion
of and to the extent deemed appropriate by the arbitrator, and the arbitrator
shall have subpoena power. The procedural rules for an arbitration hearing under
this Section shall be the rules of the American Arbitration Association for
Commercial Arbitration hearings and any rules as the arbitrator may determine.
The hearing shall be completed within ninety (90) days after the arbitrator has
been selected and the arbitrator shall issue a written decision within sixty
(60) days after the close of the hearing. The hearing shall be held in Grand
Rapids, Michigan. The award of the arbitrator shall be final and binding and may
be enforced by and certified as a judgment of the Circuit Court for Kent County,
Michigan or any other court of competent jurisdiction. One-half of the fees and
expenses of the arbitrator shall be paid by the Company and one-half by
Executive. The attorney fees and expenses incurred by the parties shall be paid
by each party. Notwithstanding the foregoing, however, the Company will
reimburse the Executive for Executive's portion of the arbitrator's fees and
expenses, and the Executive's reasonable attorney fees and expenses incurred in
connection with the arbitration proceeding, if the Executive substantially
prevails in the arbitration proceeding or, if the Executive prevails in part,
then the Company will reimburse a proportionate part of such fees and expenses ,
with such proportion to represent the approximate portion of such fees and
expenses relating



- 10 -

--------------------------------------------------------------------------------


to the issues on which the Executive prevailed. The decision as to whether the
Executive has substantially prevailed, or prevailed in part, and on the amount
to be reimbursed to the Executive under the standards in this Section, will be
made by the arbitrator. Reimbursement of attorney fees and expenses called for
by this Section must be made within sixty (60) days after receipt by the Company
of the arbitrator's award, but in no event after the last day of the year
following that in which the expense being reimbursed was incurred.

          (b)          Section 13(a) shall be inapplicable to a dispute arising
out of or relating to Sections 6, 7 or 8 of this Agreement.

          14.          Assignability. This Agreement contemplates personal
services by Executive, and Executive may not transfer or assign Executive's
rights or obligations under this Agreement, except that Executive may designate
beneficiaries for Severance Pay in the event of Executive's death, and may
designate beneficiaries for benefits as allowed by the Company's benefit
programs. This Agreement may be assigned by the Company to any subsidiary or
parent corporation or a division of that corporation, but the Company shall
remain liable for any Severance Pay due under this Agreement and not paid by any
assignee. The Company is not required to assign this Agreement but if the
Agreement is assigned as provided above, Executive will be given notice and this
Agreement will continue in effect.

          15.          Notices. Notices to a party under this Agreement must be
personally delivered or sent by certified mail (return receipt requested) and
will be deemed given upon post office delivery or attempted delivery to the
recipient's last known address. Notices to the Company must be sent to the
attention of the Company's Chief Executive Officer.

          16.          Governing Law. The validity, interpretation, and
construction of this Agreement are to be governed by Michigan laws, without
regard to choice of law rules. The parties agree that any judicial action
involving a dispute arising under this Agreement will be filed, heard and
decided in either Kent County Circuit Court or the U.S. District Court for the
Western District of Michigan. The parties agree that they will subject
themselves to the personal jurisdiction and venue of either court, regardless of
where Executive or the Company may be located at the time any action may be
commenced. The parties agree that Kent County is a mutually convenient forum and
that each of the parties conducts business in Kent County.

          17.          Counterparts. This Agreement may be signed in original or
by fax in counterparts, each of which shall be deemed an original, and together
the counterparts shall constitute one complete document.

          18.          Sarbanes-Oxley Act Compliance. If obligated to reimburse
the Company under Section 304(a) of the Sarbanes-Oxley Act of 2002, Executive
will promptly reimburse the Company for any profit, any bonus or other
incentive-based or equity-based compensation, or any other sums as required by
Section 304(a), within thirty (30) days of the earlier of becoming aware of such
obligation or receiving written notice of such obligation from the Company.

          19.          Coordination of This Agreement With Executive Severance
Agreement.


- 11 -

--------------------------------------------------------------------------------




          (a)          Circumstances Under Which Section 8 of This Agreement
Will Lapse. If there is a termination of Executive's Employment entitling
Executive to Severance Benefits under Section 3 of the Executive Severance
Agreement, then Section 8 of this Agreement ("Covenant Not to Compete") will
lapse and become void and of no further effect on the date of such termination
of Employment.

          (b)          Coordination of Severance Pay Under This Agreement and
Severance Benefits Under Executive Severance Agreement. If Executive receives
Severance Benefits under Section 3 of the Executive Severance Agreement,
Executive will not be entitled to Severance Pay under this Agreement. If
Executive becomes entitled to receive Severance Benefits under Section 3 of the
Executive Severance Agreement after receiving Severance Pay under this
Agreement, the amount of Severance Benefits to which Executive is entitled under
Section 3 of the Executive Severance Agreement will be reduced by the amount of
Severance Pay received by Executive under this Agreement.

The parties have signed this Employment Agreement as of the Effective Date in
Section 1.

SPARTAN STORES, INC.

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Dennis Eidson

 

Craig C. Sturken

Its:

President and

 

"Executive"

 

Chief Executive Officer

 

 

 

"Company"

 

 








- 12 -

--------------------------------------------------------------------------------